DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
Authorization for this Examiner’s amendment regarding the claim set was given in an interview with attorney Dawn-Marie Bey on 5/24/2022.

The application has been amended as follows below, with bold underlined limitations being the Examiner’s amendments. Applicant’s claim amendments submitted in the AFCP filing on 5/18/2022 has been accepted. The Examiner’s amendments are modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendments as the final version of the claims. Only claims being amended or modified are shown below. 

Claim 1
A computer-implemented method for finding an optimal funnel for converting web users through machine learned evolutionary optimization of genetic algorithms, the computer-implemented method comprising: 
storing, in a memory, a population of candidate funnels in a candidate pool, wherein each candidate funnel includes one or more webpages; 
a candidate processing module evolving the candidate funnels in the candidate pool by performing machine learned evolution steps including: 
testing by a candidate testing module each candidate funnels of the population of candidate funnels to obtain test results; 
assigning by the candidate testing module a performance measure to the tested candidate funnels in dependence upon the test results, wherein the performance measure is a relative performance measure calculated based on a difference between an absolute performance measure of a control funnels in a time period and an absolute performance measure of the candidate funnels in the time period; 
discarding by a competition module candidate funnels from the candidate pool in dependence upon their assigned relative performance measure; and 
adding, to the candidate pool, a new candidate funnel procreated by a procreation module from candidate individuals remaining in the candidate pool after the discarding of the candidate funnels, wherein the new candidate funnel is procreated in accordance with a machine learned genetic algorithm by crossing over two or more parent individuals on a gene-by-gene basis; 
repeating the machine learned evolution steps to evolve the candidate funnels in the candidate pool over multiple generations; 
a winner selector selecting, as a winning candidate funnel, a candidate funnel from the candidate pool having a best neighborhood performance measure, where the neighborhood performance measure of a particular candidate funnel is given by an average of the relative performance measures of (i) the particular candidate funnel and (ii) K neighborhood candidate funnels which are nearest in the candidate pool to the particular candidate funnel according to a predefined definition of nearness, and where K>O, the average being calculated as follows: 

    PNG
    media_image1.png
    39
    186
    media_image1.png
    Greyscale

wherein fN,x, is the neighborhood performance measure of candidate funnel x and fC,i is a candidate performance measure of candidate i among k candidates in x's neighborhood; and 
a machine learned computer system confirming that the selected winning candidate funnel is statistically better than other candidate funnels by determining at least one of: 
(i) a probability that the selected winning candidate funnel was identified as having a best neighborhood performance measure by luck; and 
(ii) whether performance of the selected winning candidate funnel is better than performance of a control candidate funnel; 
wherein the selected winning candidate funnel is a solution to the provided problem.

Claim 21
A non-transitory computer-readable recording medium having instructions recorded thereon for finding an optimal funnel for converting web users through machine learned evolutionary optimization of genetic algorithms, the instructions, when executed by a processor of a computer, causing the computer to execute a method comprising: 
storing, in a memory, a population of candidate funnels in a candidate pool, wherein each candidate funnel includes one or more webpages; 
evolving by a candidate processing module the candidate funnels in the candidate pool by performing machine learned evolution steps including: 
testing by a candidate testing module each candidate funnels of the candidate individuals to obtain test results; 
assigning by the candidate testing module a performance measure to the tested candidate funnels in dependence upon the test results, wherein the performance measure is a relative performance measure calculated based on a difference between an absolute performance measure of a control funnel in a time period and an absolute performance measure of the candidate funnel in the time period; 
discarding by a competition module candidate funnels from the candidate pool in dependence upon their assigned relative performance measure; and 
adding by a procreation module, to the candidate pool, a new candidate funnel procreated from candidate funnels remaining in the candidate pool after the discarding of the candidate funnels, wherein the new candidate funnel is procreated in accordance with a machine learned genetic algorithm by crossing over two or more parent funnels on a gene-by-gene basis; 
repeating the machine learned evolution steps to evolve the candidate funnels in the candidate pool over multiple generations; and
selecting, by a winner selector, as a winning candidate funnel, a candidate funnel from the candidate pool having a best neighborhood performance measure, where the neighborhood performance measure of a particular candidate funnel is given by an average of the relative-performance measures of (i) the particular candidate funnel and (ii) K neighborhood candidate funnels which are nearest in the candidate pool to the particular candidate funnel according to a predefined definition of nearness, and where K>O, the average being calculated as follows:

    PNG
    media_image2.png
    59
    201
    media_image2.png
    Greyscale

wherein fN,x is the neighborhood performance measure of candidate funnel x and fC,i is a candidate performance measure of candidate i among k candidates in x's neighborhood; and 
a machine learned computer system confirming that the selected winning candidate funnel is statistically better than other candidate funnels by determining at least one of: 
(i) a probability that the selected winning candidate funnel was identified as having a best neighborhood performance measure by luck; and 
(ii) whether performance of the selected winning candidate funnel is better than performance of a control candidate funnel; 
wherein the selected winning candidate funnel is a solution to the provided problem.


Claim 22
A computer-implemented system for finding an optimal funnel for converting web users a solution to a provided problem by selecting a winning candidate individual through machine learned evolutionary optimization of genetic algorithms, the computer-implemented system comprising:
a memory storing a population of candidate funnels in a candidate pool, wherein each candidate funnel includes one or more webpages; 
a candidate processing module for evolving the candidate funnels in the candidate pool by performing machine learned evolution steps including: 
a candidate testing module for testing each candidate funnel of the candidate funnels to obtain test results and assigning a performance measure to the tested candidate funnels in dependence upon the test results, wherein the performance measure is a relative performance measure calculated based on a difference between an absolute performance measure of a control funnel in a time period and an absolute performance measure of the candidate funnel in the time period; a competition module for discarding candidate funnels from the candidate pool in dependence upon their assigned relative performance measure; 
a procreation module for adding, to the candidate pool, a new candidate funnel procreated from candidate funnels remaining in the candidate pool after the discarding of the candidate funnels, wherein the new candidate funnel is procreated in accordance with a machine learned genetic algorithm by crossing over two or more parent funnels on a gene-by-gene basis; 
repeating the machine learned evolution steps to evolve the candidate funnels in the candidate pool over multiple generations; and a winner selector for selecting, as a winning candidate funnel, a candidate funnel from the candidate pool having a best neighborhood performance measure, where the neighborhood performance measure of a particular candidate funnel is given by an average of the relative performance measures of (i) the particular candidate funnel and (ii) K neighborhood candidate funnels which are nearest in the candidate pool to the particular candidate funnel according to a predefined definition of nearness, and where K>O, the average being calculated as follows:

    PNG
    media_image3.png
    42
    196
    media_image3.png
    Greyscale

wherein fN,x is the neighborhood performance measure of candidate funnel x and fC,i is a candidate performance measure of candidate i among k candidates in x's neighborhood; and 
a machine learned computer system confirming that the selected winning candidate funnel is statistically better than other candidate funnels by determining at least one of: 
(i) a probability that the selected winning candidate funnel was identified as having a best neighborhood performance measure by luck; and 
(ii) whether performance of the selected winning candidate funnel is better than performance of a control candidate funnel; 
wherein the selected winning candidate funnel is a solution to the provided problem.
Authorization for this Examiner’s amendment regarding the specification was given in an email confirmation from attorney Dawn-Marie Bey on 5/24/2022.

The application has been amended as follows below, with the underlined sentence being the Examiner’s amendment to specification paragraph [00112].

[00112]     Further to Figure 2, conversion system 104 includes a candidate processing module 220 which comprises a candidate tester 212, a competition updater 222 and a procreator 228. Candidate tester 212 tests the candidate individuals in the candidate individual population 102. Each candidate individual undergoes a battery of tests or trials, each trial testing the candidate individuals on one or multiple samples of users with sample sizes ranging from hundreds, thousands, and millions of users. In another implementation, the number of tests or sample size is determined by parameters associated with the test. Examples of such test parameters include number of visitors per unit time, existing conversion rate, size of the candidate search space, preferred risk tolerance, and the type of performance measure. The tests or trials are implemented as the live online evaluation 108 where funnels generated in dependence upon the candidate individuals are presented to real world users for testing. Then, the performance measures 106 are collected based on the live online evaluation 108 during which the real world users interact with the funnels. The candidate tester 212 updates the performance measures 106 associated with each of the tested candidate individuals on a real time basis. The frequency of the updates is also determined by the test parameters.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the claims have been amended to recite active machine learning regarding the genetic algorithm, evolution steps, and selected winning candidate. The recitation of the active machine learning in correlation with Applicant’s explanations in the response provide a case for an integration into a practical application sufficient to overcome the §101 rejection. 
The specification amendment provides support for reference label 220 in Fig. 2. The amendment does not introduce new matter because the concept was present in the specification along with the other reference labels (aside from 220).  
The claim objection to claim 9 has been fixed per Applicant’s AFCP submission. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 4, and 6-23 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        



/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128